                                                            1   KATHLEEN BLISS, ESQ.
                                                                Nevada Bar No. 7606
                                                            2   kb@kathleenblisslaw.com
                                                                KATHLEEN BLISS LAW PLLC
                                                            3   1070 West Horizon Ridge Pkwy., Suite 202
                                                                Henderson, Nevada 89012
                                                            4   Telephone: 702.463.9074
                                                                IVETTE AMELBURU MANINGO, ESQ.
                                                            5   Nevada Bar No. 7076
                                                                THE LAW OFFICES OF IVETTE AMELBURU MANINGO
                                                            6   400 S. 4th Street, Suite 500
                                                                Las Vegas, NV 89101
                                                            7   Telephone: 702.793.4046

                                                            8   Attorneys for Diego Garcia

                                                            9                                   UNITED STATES DISTRICT COURT
                                                           10                                        DISTRICT OF NEVADA
                                                           11
1070 W. HORIZON RIDGE PARKWAY, SUITE 202




                                                                 UNITED STATES OF AMERICA,                          CASE NO.: 2:16-cr-265-GMN-CWH
                                                           12
   KATHLEEN BLISS LAW PLLC




                                                                                   Plaintiff;
                                                           13
        HENDERSON, NEVADA 89012




                                                                         vs.
                                                           14                                                       STIPULATION FOR
                                      TEL : 702.463.9074




                                                                 DIEGO GARCIA,                                      DEFENDANT DIEGO GARCIA TO
                                                           15                                                       TRAVEL
                                                           16
                                                                                   Defendant.
                                                           17
                                                                         IT IS HEREBY STIPULATED and AGREED by and between his attorneys of record,
                                                           18
                                                                Kathleen Bliss, Esq., and Ivette A. Maningo, Esq., and Daniel R. Schiess, Assistant United States
                                                           19
                                                                Attorney, that the Court enter an order allowing Defendant Diego Garcia to travel from his
                                                           20
                                                                residence in the Northern District to the Central District of California. The travel from one
                                                           21
                                                                intrastate district to another would also put Mr. Garcia outside of his court-imposed curfew
                                                           22
                                                                hours.
                                                           23
                                                                         Specifically, Mr. Garcia requests that he be allowed to travel from his home in San Jose,
                                                           24
                                                                California, to Universal Studios in Universal City, California, so that he can vacation with his
                                                           25
                                                                family. He would leave on on May 17, 2019 with his wife and children, driving in the family
                                                           26
                                                                car, and would return to San Jose on May 21, 2019, with his family in the family car.
                                                           27
                                                                         Mr. Garcia has fully complied with his conditions of pretrial release, and Pretrial Services
                                                           28

                                                                                                             Page 1 of 3
                                                            1
                                                                has no opposition.
                                                            2
                                                                          Based on the foregoing, Mr. Garcia respectfully requests that this Court approve his
                                                            3
                                                                travel.
                                                            4
                                                                Dated this 3rd day of May 2019
                                                            5
                                                                _/s/ Kathleen Bliss                                    /s/ Daniel R. Schiess
                                                            6   Kathleen Bliss, Esq.                                   United States Attorney’s Office
                                                            7   Kathleen Bliss Law PLLC                                District of Nevada
                                                                1070 W. Horizon Ridge Parkway                          501 South Las Vegas Blvd.
                                                            8   Suite 202                                              Suite 1100
                                                                Henderson, NV 89012                                    Las Vegas, NV 89101
                                                            9

                                                           10

                                                           11
1070 W. HORIZON RIDGE PARKWAY, SUITE 202




                                                           12                                     ORDER ALLOWING TRAVEL
   KATHLEEN BLISS LAW PLLC




                                                           13
        HENDERSON, NEVADA 89012




                                                           14
                                      TEL : 702.463.9074




                                                                          The Court, having reviewed the stipulation of the parties to allow defendant to travel with
                                                           15
                                                                his family from one federal district to another, both within the State of California, with no
                                                           16
                                                                objection by the United States Pretrial Services Officer, hereby FINDS good cause to approve
                                                           17
                                                                defendant’s travel.
                                                           18

                                                           19             It is hereby ORDERED that defendant Diego Garcia may travel on the dates proposed

                                                           20   and as stipulated by the parties, from May 17, 2019, to May 21, 2019.
                                                           21

                                                           22

                                                           23

                                                           24

                                                           25
                                                                 May 6, 2019
                                                                ___________________                                    ________________________
                                                           26
                                                                Date:                                                  United States Magistrate Judge
                                                           27

                                                           28

                                                                                                             Page 2 of 3
